DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Claims 1-19 are pending. Claims 1-19 are rejected. 

Claims Objects
Claim 6 is object to because the bracket (“]”) in the phrase “L-Ascorbyl-2-Polyphosphate as a source of Vitamin C] Thiamine” (emphasis added) should be a comma. Correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Krammer-Lukas, US 2009/0182036 A1; in view of Savannah Cat Chat; and Mousabilities.
Regarding claim 1: Krammer-Lukas discloses cat food (abstract, para 0069) comprising chicken meat (para 0069) vitamin supplements (thiamine, niacin, pyridoxine 
Krammer-Lukas does not disclose mouse meat. 
Savannah Cat Chat discloses feeding pinky mice to cats (post #2 and #4 from DumaLove). Savannah Cat Chat discloses mice are a great part of a cat diet (post #2 and #4 from DumaLove).
Mousabilities is drawn to cat food products. Mousabilities discloses raw meat and ground meat and bone products for cats. Mousabilities discloses mouse is an ideal whole prey food source for cats (Ground Mouse/Bones/Organs). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to include meat in cat food as taught in Krammer-Lukas, wherein the meat source comprises mouse meat, as taught in Savannah Cat Chat and Mousabilities, to obtain cat food comprising mouse meat and chicken meat. One of ordinary skill in the art at the time the invention was filed would have been motivated to include mouse meat because it is a great part of a cat diet (Savannah Cat Chat) and is an ideal whole prey food source for cats (Mousabilities). 
Attention is also invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in the fact situation of the instant case, and wherein the Court stated on page 234 as follows: This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. In re Benjamin D. White, 17 C.C.P.A (Patents) 956, 39 F.2d 974, 5 
In the present case, the prior suggests the conventional nature of cat food comprising various meats (Krammer-Lukas, para 0069). Savannah Cat Chat and Mousabilities suggests the conventional nature mouse meat as a cat food. As such, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.
Regarding claims 2 and 3: Per MPEP 2144.05 II, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. A change in form, proportions, or degree will not sustain a patent. It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.
In the present case, the prior suggests the conventional nature of cat food comprising various meats (Krammer-Lukas, para 0069). Savannah Cat Chat and Mousabilities suggests the conventional nature mouse meat as a cat food. As such, the concentration of chicken and mouse meat represents the mere carrying forward of an original conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such, it is not such an invention as will sustain a patent. 
The discussion of In re Levin applies here as above. In the present case, the prior suggests the conventional nature of cat food comprising various meats (Krammer-Lukas, para 0069). Savannah Cat Chat and Mousabilities suggests the conventional nature mouse meat as a cat food. As such, there is nothing patentable unless the 
Regarding claim 4: Savannah Cat Chat discloses pinky mice (post #2 and #4 from DumaLove).
Regarding claim 5: Krammer-Lukas discloses dicalcium phosphate and potassium chloride (para 0069). 
Regarding claim 6: Krammer-Lukas discloses niacin, pyridoxine hydrochloride, and folic acid (para 0069). 
Regarding claim 7: Krammer-Lukas discloses copper sulfate (para 0069).

Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Krammer-Lukas, US 2009/0182036 A1; in view of Savannah Cat Chat; and Mousabilities; as applied to claims 1-7 above, and in further view of Guitteny et al., US 4,303,682 A. 
Krammer-Lukas in view of Savannah Cat Chat and Mousabilities is relied on as above. 
Krammer-Lukas discloses a basic ingredient of pet food (para 0060) includes N-free Extractions (NFE, also called carbohydrates, para 0060). Krammer-Lukas discloses carbohydrates include polysaccharides, starch, glycogen, soluble saccharides, glucose, fructose, saccharose, lactose, maltose and oligosaccharides, soluble fractions of cellulose, hemicellulose, lignin and pectines (para 0063). 
Krammer-Lukas in view of Savannah Cat Chat and Mousabilities does not disclose D-Mannose. 
Guitteny is drawn to food products (abstract), which include cat and dog food (col. 1, ln. 12-13). Guitteny discloses the food comprises a carbohydrate material (col. 2, ln. 50-51). Guitteny discloses carbohydrate materials include starchy materials, sugars, starch, monosaccharides, pentoses, L-arabinose, D-ribose, D-xylose, hexoses, D-glucose, D-fructose, D-galactose, D-mannose, heptoses, oligosaccharides, disaccharides, sucrose, maltose, lactose, polysaccharides, and cellulose (col. 3, ln. 16-28). 

The discussion of In re Levin applies here as above. 
In the present case, the prior suggests the conventional nature of cat food comprising various carbohydrate sources (Krammer-Lukas, para 0063). Guitteny discloses the conventional nature of D-mannose as a carbohydrate source in cat food (col. 3, ln. 16-28). As such, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.
Note the phrase “for preventing and treating formation of cat urine crystals” is a statement of intended use. A statement with regard to intended use is not further limiting in so far as the structure of the product is concerned. In order to patentably distinguish the claimed invention from the prior art, a claimed intended use must result in a structural difference between the claimed invention and the prior art.  See MPEP 2111.02 II. As discussed above, the prior art suggests the conventional nature of adding D-mannose. The reason for adding the ingredient does not patentably distinguish the claimed invention from the prior art. 

Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Krammer-Lukas, US 2009/0182036 A1; in view of Savannah Cat Chat; and Mousabilities; as applied to claims 1-7 above, and in further view of Zasloff, US 2003/0109582 A1
Krammer-Lukas in view of Savannah Cat Chat and Mousabilities is relied on as above. 

Zasloff is drawn to food products for companion animals and pets (para 0025). Zasloff discloses the composition may include slippery elm, which is a substance that is effective in promoting gastrointestinal health (para 0026).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to include slippery elm oil, as taught in Zasloff, in the cat food as taught in Krammer-Lukas, to obtain cat food comprising slippery elm oil. One of ordinary skill in the art at the time the invention was filed would have been motivated to include slippery elm because it promotes gastrointestinal health (para 0026).
Note the phrase “for preventing and treating hairballs in cats” is a statement of intended use. A statement with regard to intended use is not further limiting in so far as the structure of the product is concerned. In order to patentably distinguish the claimed invention from the prior art, a claimed intended use must result in a structural difference between the claimed invention and the prior art.  See MPEP 2111.02 II. As discussed above, the prior art suggests the conventional nature of adding slippery elm. The reason for adding the ingredient does not patentably distinguish the claimed invention from the prior art. 

Claims 8-10 and 12-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Krammer-Lukas, US 2009/0182036 A1; in view of Doerr, US 2018/0360075 A1.
Regarding claim 8: Krammer-Lukas discloses cat food (abstract, para 0069) comprising chicken meat (para 0069) vitamin supplements (thiamine, niacin, pyridoxine hydrochloride, folic acid, vitamin B12, para 0069); and one or more mineral ingredients (sodium chloride, calcium sulfate, sodium triphosphate, dicalcium phosphate, calcium carbonate, potassium chloride, magnesium oxide, zinc oxide, iron oxide, copper sulfate, iron sulfate, manganese oxide, calcium iodate, sodium selenite, para 0069). Krammer-Lukas discloses a basic ingredient of pet food (para 0060) includes protein (para 0061).
Krammer-Lukas does not disclose rabbit meat. 

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to substitute chicken meat, as taught in Krammer-Lukas, with chicken and rabbit, as taught in Doerr, to obtain a cat food comprising chicken and rabbit meat. In the present case, one having ordinary skill in the art at the time of invention would expect the substitution would yield the predictable result of providing a cat food comprising protein, where the protein is supplied by chicken and rabbit meat. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. MPEP 2143 B.
Attention is also invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in the fact situation of the instant case, and wherein the Court stated on page 234 as follows: This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. In re Benjamin D. White, 17 C.C.P.A (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.  
In the present case, the prior suggests the conventional nature of cat food comprising various meats (Krammer-Lukas, para 0069). Doerr discloses the conventional nature of chicken and rabbit meat in cat food (para 0034). As such, there is nothing patentable unless the applicant by a proper showing further establishes a 
Regarding claims 9 and 10: Per MPEP 2144.05 II, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. A change in form, proportions, or degree will not sustain a patent. It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.
In the present case, the prior suggests the conventional nature of cat food comprising various meats (Krammer-Lukas, para 0069). Doerr discloses the conventional nature of chicken and rabbit meat in cat food (para 0034). As such, the concentration of chicken and rabbit meat represents the mere carrying forward of an original conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such, it is not such an invention as will sustain a patent. 
Regarding claim 12: Krammer-Lukas discloses dicalcium phosphate and potassium chloride (para 0069). 
Regarding claim 13: Krammer-Lukas discloses niacin, pyridoxine hydrochloride, and folic acid (para 0069). 
Regarding claim 14: Krammer-Lukas discloses copper sulfate (para 0069). 

Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Krammer-Lukas, US 2009/0182036 A1; in view of Doerr, US 2018/0360075 A1; as applied to claims 8-10 and 12-14 above, and in further view of Savannah Cat Chat; and Mousabilities.

Krammer-Lukas in view of Doerr does not disclose mouse meat. 
Savannah Cat Chat discloses feeding pinky mice to cats (post #2 and #4 from DumaLove). Savannah Cat Chat discloses mice are a great part of a cat diet (post #2 and #4 from DumaLove).
Mousabilities is drawn to cat food products. Mousabilities discloses raw meat and ground meat and bone products for cats. Mousabilities discloses mouse is an ideal whole prey food source for cats (Ground Mouse/Bones/Organs). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to include meat in cat food as taught in Krammer-Lukas, wherein the meat source comprises mouse meat, as taught in Savannah Cat Chat and Mousabilities, to obtain cat food comprising mouse meat and chicken meat. One of ordinary skill in the art at the time the invention was filed would have been motivated to include mouse meat because it is a great part of a cat diet (Savannah Cat Chat) and is an ideal whole prey food source for cats (Mousabilities). 
The discussion of In re Levin applies her as above. In the present case, the prior suggests the conventional nature of cat food comprising various meats (Krammer-Lukas, para 0069). Savannah Cat Chat and Mousabilities suggests the conventional nature mouse meat as a cat food. As such, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.

Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Krammer-Lukas, US 2009/0182036 A1; in view of Doerr, US 2018/0360075 A1; as applied to claims 8-10 and 12-14 above, and in further view of Guitteny et al., US 4,303,682 A. 
Krammer-Lukas in view of Doerr is relied on as above. 
Krammer-Lukas discloses a basic ingredient of pet food (para 0060) includes N-free Extractions (NFE, also called carbohydrates, para 0060). Krammer-Lukas discloses carbohydrates include polysaccharides, starch, glycogen, soluble saccharides, glucose, 
Krammer-Lukas in view of Doerr does not disclose does not disclose D-Mannose. 
Guitteny is drawn to food products (abstract), which include cat and dog food (col. 1, ln. 12-13). Guitteny discloses the food comprises a carbohydrate material (col. 2, ln. 50-51). Guitteny discloses carbohydrate materials include starchy materials, sugars, starch, monosaccharides, pentoses, L-arabinose, D-ribose, D-xylose, hexoses, D-glucose, D-fructose, D-galactose, D-mannose, heptoses, oligosaccharides, disaccharides, sucrose, maltose, lactose, polysaccharides, and cellulose (col. 3, ln. 16-28). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to substitute the carbohydrate, as taught in Krammer-Lukas, with D-mannose, as taught in Doerr, to obtain a cat food comprising D-mannose. In the present case, one having ordinary skill in the art at the time of invention would expect the substitution would yield the predictable result of providing a cat food comprising a carbohydrate source that comprises D-mannose. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. MPEP 2143 B.
The discussion of In re Levin applies here as above. 
In the present case, the prior suggests the conventional nature of cat food comprising various carbohydrate sources (Krammer-Lukas, para 0063). Guitteny discloses the conventional nature of D-mannose as a carbohydrate source in cat food (col. 3, ln. 16-28). As such, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.
Note the phrase “for preventing and treating formation of cat urine crystals” is a statement of intended use. A statement with regard to intended use is not further limiting in so far as the structure of the product is concerned. In order to patentably distinguish the claimed invention from the prior art, a claimed intended use must result in a structural difference between the claimed invention and the prior art.  See MPEP . 

Claim 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over Krammer-Lukas, US 2009/0182036 A1; in view of Doerr, US 2018/0360075 A1; as applied to claims 8-10 and 12-14 above, and in further view of Zasloff, US 2003/0109582 A1. 
Krammer-Lukas in view of Doerr is relied on as above. 
Krammer-Lukas in view of Doerr does not disclose slippery elm oil. 
Zasloff is drawn to food products for companion animals and pets (para 0025). Zasloff discloses the composition may include slippery elm, which is a substance that is effective in promoting gastrointestinal health (para 0026).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to include slippery elm oil, as taught in Zasloff, in the cat food as taught in Krammer-Lukas, to obtain cat food comprising slippery elm oil. One of ordinary skill in the art at the time the invention was filed would have been motivated to include slippery elm because it promotes gastrointestinal health (para 0026).
Note the phrase “for preventing and treating hairballs in cats” is a statement of intended use. A statement with regard to intended use is not further limiting in so far as the structure of the product is concerned. In order to patentably distinguish the claimed invention from the prior art, a claimed intended use must result in a structural difference between the claimed invention and the prior art.  See MPEP 2111.02 II. As discussed above, the prior art suggests the conventional nature of adding slippery elm. The reason for adding the ingredient does not patentably distinguish the claimed invention from the prior art. 

Claim 19 is rejected under 35 U.S.C. 103(a) as being unpatentable over Krammer-Lukas, US 2009/0182036 A1; in view of Swenson, US 2008/0233244 A1.
Krammer-Lukas discloses dog food (abstract, para 0068) comprising: chicken (para 0068), which may be in the form of meat (para 0069); vitamin supplements 
Krammer-Lukas does not disclose Squirrel meat.
Swenson is drawn to animal food products (title). Swenson discloses the food may be for dogs (para 0017). Swenson discloses the food includes an animal protein source that may be from chicken, rabbit, bear, squirrel, beaver, muskrat, opossum, raccoon, armadillo, and porcupine (para 0022).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to include meat in dog food as taught in Krammer-Lukas, wherein the meat source comprises squirrel meat, as taught in Swenson, to obtain dog food comprising squirrel meat and chicken meat. It has been held that the selection of a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07. One of ordinary skill in the art at the time the invention was filed would have been motivated to include squirrel meat because it is protein source for animal food (para 0022). 
Attention is also invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in the fact situation of the instant case, and wherein the Court stated on page 234 as follows: This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. In re Benjamin D. White, 17 C.C.P.A (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571) 270-7372.  The examiner can normally be reached on M-F, 9 am-4 pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached at (571)270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER A MOORE/Primary Examiner, Art Unit 3619